NUMBER 13-09-00326-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE BAY LTD.




On Petition for Writ of Mandamus

and Motion for Emergency Stay.




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


	Relator, Bay Ltd., filed a petition for writ of mandamus and motion for emergency
stay in the above cause on June 12, 2009.  The Court requested and received responses 
to the motion for emergency stay and the petition for writ of mandamus from the real
parties in interest.
	The Court, having examined and fully considered the petition for writ of mandamus
and motion for emergency stay, the responses thereto, and the reply brief filed by relator,
is of the opinion that relator has not shown itself entitled to the relief sought.  Accordingly,
the motion for emergency stay and the petition for writ of mandamus are DENIED.  See
Tex. R. App. P. 52.8(a). 

								PER CURIAM
Memorandum Opinion delivered and
filed this 9th day of July, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).